Title: To Thomas Jefferson from Aaron Burr, 3 February 1799
From: Burr, Aaron
To: Jefferson, Thomas



Dear Sir,
Albany 3. Feby. 99

Being last fall in Ontario County, I spent a day in examining the records to discover the Situation of R.M.’s property. I find that every acre of his land hath been conveyed between the Months of January & July 98 &, as far as I can learn, for good considerations.
An attachment, for the benefit of all the Creditors, issued in March 98 & if prosecuted must exclude any creditor from a partial benefit. In August last, I obtained a Judgt. agt. R.M. at the Suit of a Creditor in N. York for about 50,000 Dolls. which Judgment I have no doubt the Creditor would sell for 2/ in the pound. When I commenced the suit of Mr. Currie I did not suspect the Conveyances which I have since discovered.
The hope of any recovery now appears to me so very remote as not to be worth the expense of the attempt,—For the present therefore I have suspended the pursuit. The Controversy between the attachment & my Judt. will be decided on the 14 March: if in favor of the Judt., I shall sell by execution, the Conveyances notwithstanding, & if the product should exceed the demand, of which I have no hope, shall endeavor to seize the residue for the benefit of Messs. Currie & Burwell—You shall be advised of the result.
The Virginia and Kentucky resolutions have been laid before our legislature, but have not as yet been acted on, in either house. In our Senate they would be rejected about 32 to 8—& probably with marks of indignation: In the H. of assembly they would also be rejected by a Majority of 4 or 5—Under circumstances so inauspicious, I have not thought it discreet to urge a determination in either house. We have now under Consideration two or three laws which are very important even politically considered & are in a good Way; but all  hope of success in these would Vanish on the revival of a party discussion—
Our Vehement federalists, many of them at least, begin to halt & to doubt & even to enquire—25 million of british debts—6 Million per ann. for a fleet & as much more for an Army, begin to exite examination to which the land tax gives impulse. Considerable changes will probably take place in this State within two Years—Some Symptoms are already obvious even to you at a distance—
Always respectfully & sincerely Your friend and Ob st

A Burr.

I thank you particularly for those parts of your letters which are not on business

